Objection is made that the order fails to consider pertinent statutes. R. L., c. 429, s. 20, provides: "When a convict is sentenced to the state prison otherwise than for life, or as an habitual criminal, the court imposing the sentence shall not fix the term of imprisonment, but shall establish a maximum and minimum term for which said convict may be held in said prison." The failure of the order in this case to establish a maximum and minimum term is claimed to be in violation of the statute. The order was not a sentence (R. L., c. 429, s. 9), the confinement was not punishment for the alleged crime and the statute has no application. The commitment of mentally deranged persons is necessarily for an indefinite term until they recover or are "discharged by due course of law." R. L., c. 429 s. 3.
Motion denied.
All concurred. *Page 7